Name: 2001/170/EC: Commission Decision of 17 January 2001 concerning Article 21 of draft Law No 368.2.XII of the Region of Sicily adopting provisions concerning fisheries and maritime activities and laying down rules governing inshore waters (Text with EEA relevance) (notified under document number C(2001) 163)
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  fisheries;  regions of EU Member States;  economic policy;  competition
 Date Published: 2001-03-02

 Avis juridique important|32001D01702001/170/EC: Commission Decision of 17 January 2001 concerning Article 21 of draft Law No 368.2.XII of the Region of Sicily adopting provisions concerning fisheries and maritime activities and laying down rules governing inshore waters (Text with EEA relevance) (notified under document number C(2001) 163) Official Journal L 062 , 02/03/2001 P. 0018 - 0019Commission Decisionof 17 January 2001concerning Article 21 of draft Law No 368.2.XII of the Region of Sicily adopting provisions concerning fisheries and maritime activities and laying down rules governing inshore waters(notified under document number C(2001) 163)(Only the Italian text is authentic)(Text with EEA relevance)(2001/170/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular the first paragraph of Article 88(2) thereof,After having asked the parties concerned to submit their comments in accordance with that Article,Whereas:Procedure(1) By letter dated 10 April 1997, recorded as received by the Commission on 17 April 1997, your authorities notified the above draft Law (file N 250/97). By letter dated 20 June 1997, recorded as received by the Commission on 30 June 1997, the additional information requested was forwarded.(2) On 30 July 1997, the Commission decided to initiate the procedure provided for in Article 93(2) of the EC Treaty in respect of Article 21 (aids for employment) of draft Law No 368.2.XII of the Region of Sicily adopting provisions concerning fisheries and maritime activities and laying down rules governing inshore waters. (Letter No SG(97)D/7090 sent to the Italian authorities on 18 August 1997).(3) On 13 January 1998, the Italian authorities provided the information requested by the Commission. The Associazione Armatori della Pesca submitted comments on 6 September 1997. The Commission received no comments from other Member States or interested parties. Information was requested on 1 February 1999, 17 April and 1 August 2000, and the Italian Government replied on 29 May and 2 October 2000.Description of aid(4) Article 21 of draft regional Law No 368.2.XII provides that:"1. Workers employed in fisheries enterprises affected by the restrictions contained in Article 13 of this Law who, in the course of a year, spend not less than 181 days at sea on board vessels registered in the maritime areas of Sicily shall receive a flat-rate aid of ITL 4800000 annually, which may be adjusted.2. Days at sea shall include up to 20 days' absence on sick leave or absence as a result of force majeure, which shall be defined in the Regulation implementing this Law.3. The measures provided for in paragraph 1 shall be extended to individual skippers and shipowners or associations therof, owning not less than 13 parts, which shall be reduced to 12 parts in the case of joint ownership with their spouse, of fishing vessels of less than 30 gross registered tonnes (grt), engaging in smallscale fishing as defined in Article 16 above and which have been registered for not less than one year in the maritime areas of the region of Sicily."(5) The aim of the measure is to safeguard jobs in the fishing industry. Workers employed in fisheries enterprises affected by the restrictions contained in Article 13 of the Law (matching fishing activities with the available resources through restrictions on fishing periods, the gear that may be used, species and fishing zones, together with the number and characteristics of vessels), who spend not less than 181 days at sea on board vessels registered in the maritime areas of Sicily receive a flat-rate aid.(6) The aid is granted to individual skippers and shipowners or associations thereof which own fishing vessels of less than 30 grt which practise small-scale fishing (fishing carried on by vessels of less than 30 grt which do not use a trawl or seine) and have been registered for not less than one year in the maritime areas of the region of Sicily (Article 21(3) of draft regional Law No 368.2.XII).Assessment(7) The Commission, in its letter initiating the procedure, asked the Italian authorities to abolish the aid provided for in Article 21(3) and granted to individual skippers and shipowners or associations thereof.(8) Regarding the aid granted to individual skippers and shipowners or associations thereof, the Commission considered that these were operating aids which were in breach of the general rules of competition in that they sought to relieve enterprises of the costs they would normally have to bear as part of their day-to-day administration or normal activities.(9) At a meeting with the Commission departments held on 24 November 1999 and in its letters of 29 May and 2 October 2000, the Italian Government informed the Commission that the draft regional Law had not been adopted by the Sicilian Regional Assembly and would be replaced by a new draft Law.(10) The investigation procedure initiated by the Commission in respect of the provision concerned has become devoid of purpose therefore since the draft regional Law will not be adopted and the notification has been withdrawn.(11) Consequently, the procedure must be terminated under Article 8(2) of Council Regulation (EC) No 659/1999 of 22 March 1999 laying down detailed rules for the application of Article 93 (now Article 88) of the EC Treaty(1) in view of the fact that the notification has become devoid of purpose.Conclusion(12) In the light of the above, the Commission considers that the investigation procedure should be closed,HAS ADOPTED THIS DECISION:Article 1The investigation procedure initiated in respect of Article 21 of draft Law No 368.2.XII of the Region of Sicily adopting provisions concerning fisheries and maritime activities and laying down rules governing inshore waters is hereby terminated.Article 2This Decision is addressed to the Italian Republic.Done at Brussels, 17 January 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 83, 27.3.1999, p. 1.